FILED
IN CLERKS OFFICE

Case 1:19-cv-10219-PBS Document 26 Filed 12/31/20 Page 1 of 4

United States District Court for the District of Massachusetts

Case Number: 19-10219-PBS

Leonitus Jabir Bey
Plaintiff,
Vv.
~ &. David Allen Pender
Ces
2 32
= C= Defendant
Oo
_ Ot
2s
ti Oy
2 aes WRIT OF DEMURRER

To strike defendants opposition to summary judgement

The Court must strike defendants “OPPOSITION TO THE

PLANTIFF’S MOTION FOR SUMMARY JUDGEMENT”, for the
following reasons.

1. No such motion was filed. Plaintiffs filed a ‘Writ of Summary
Judgement’ respectfully commanding the court to rule in favor of
the plaintiff based on the material and or substantial facts as to the
events that transpired between the plaintiff and the defendant. To
which, judicial notice was given in said writ regarding specific res
judicata that must be adhered to, to include federal laws of the
united States. All referenced res judicata clearly shows and
displays the courts obligation to rule in favor of the plaintiff while
proving how failing to do so violates the constitutional laws of the
Case 1:19-cv-10219-PBS Document 26 Filed 12/31/20 Page 2 of 4

united States; decisions of previous Federal and State Judges; at
alia, article IV section 1 of the united States constitution.

Clearly neither the defendant or his attorney are keeping track of the
facts that have transpired thus far. Obviously the defendant disregards all
concise consistent facts, exhibits and testimonies brought forth in the
initial filing of said suit, up until recent deposition and summary >
judgement. The defendants disregard to stare decisis such as Graham y.
Connor 490 U. S. 386,396-97(1989) which is guarded by the Graham
factor, along with Johnson v Glick which brings about the prong test
which has four prongs that must be met.

FURTHERMORE Justice Rehnquist goes on to quote:

“Officers evil intensions will not make fourth amendment violations out
of an objectively reasonable use of force; nor will an officer’s good
intention make an objectively unreasonable use of force constitutional”

2. Defendants provide no substantial objections to the material and or
substantial facts that transpired between the plaintiff and
defendant. He states in concise statement of material facts of |
record:

P41:6 where the defendant state and I quote “That's all that matters
when it comes arresting somebody is what I think. It’s not what you
think sir.”

To be clear, Fed R.Evid 404 (b)(1) does not apply to plaintiffs
arguments. Further, the State not only uses individuals records against
defendants, they have denied the people rights based off record, and all
material facts brought forth are part and parcel of the defendants record
whether it can determine if his actions are of that character, does not
negate the repetitive behavior of said defendant. Not one species of
Case 1:19-cv-10219-PBS Document 26 Filed 12/31/20 Page 3 of 4

evidence or material fact have been used as “evidence of character” but
used as proof of repetitive behavior.

3. Defendant has lost sight as to the facts being disputed in this case
and is therefore attempting to cause an administrative default, as is
clear in defendants “Reply to Plaintiffs Opposition to the
Defendant’s Motion for Summary Judgement” enumerated
paragraph 1. The former Chief Judge of the United States District
Court for the District of Massachusetts, the Honorable Madam
Patti B. Saris stated that a judgement will only be made in regards |
to whether or not the defendant used excessive force or not. Since
the defense has no way to deny the fact that the defendant did in
fact use excessive force during the traffic stop. As well as the
defenses attorney admitting the law enforcers use of excessive
force. All the defense can do is prolong this case and attempt to
enforce adjective or procedural rules of the court at an attempt to
dismiss the case. All claims made by the defense other than those
regarding the substantial facts of the case are frivolous and moot.
Especially in reference to minute errors in procedure. See Jenkins
v. McKeithen, 395 U.S. 411, 421 (1959); Picking v. Pennsylvania
R. Co., 151 Fed 2"4 240; Pucket v. Cox, 456 24 233. Pro se
pleadings are to be considered without regard to technicality; pro
se litigants’ pleadings are not to be held to the same high
standards of perfection as lawyers.

Even as a first time pro se litigant in one of the most respected courts of
this country, it is clear that plaintiff has clearly made a claim upon which
relief may be granted even if not specifying which USC the defendants
may be charged in pursuance thereto. Plaintiff further seeks that the
judge finds, within reason, what relief is to be granted based on the
claim, not as the plaintiff's attorney or consul, but as an administrator of
Case 1:19-cv-10219-PBS Document 26 Filed 12/31/20 Page 4 of 4

the law. See Maty v. Grasselli Chemical Co., 303 U.S. 197 (1938).
Pleadings are intended to serve as a means of arriving at fair and just
settlements of controversies between litigants. They should not raise
barriers which prevent the achievement of that end. Proper pleading is
important, but its importance consist in its effectiveness as a means to
accomplish the end of a just judgement.

4. No concise statement of material facts of record was ever
presented by the defendant. Only moot opinions where the
defendant states in said concise statement of material facts, P 41:6
follow up statement P 41:9 with follow up answer P41:10 in which
the issue still remains the violation of my fourth amendment right.
Therefore, each of the plaintiff's concise statement of facts should
be considered as admitted.

5. The doctrine set forth in Heck v. Humphrey does not apply
therefore is a moot argument nor is there any evidence of a judicial
estoppel.

6. The defendant’s position on genocide does not negate the actions
leading up to genocide pursuant to 18 U S code 1091 (a)(4)

7. Pursuant to Graham v. Connor (1989) along with the Graham
factors. As well as the 4-prong factor pursuant to Johnson v Glick.
The extent of the plaintiff's claims is supported by said stare
decisis. Furthermore, defendant failed to respond to the arguments
leading up to reasonable force.
